Filed 11/28/17
                               CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                           (Sacramento)
                                               ----


DANIELA CIMA-SORCI,                                                  C075774

                 Real Party in Interest,                   (Super. Ct. No. 13FS05640)

        v.                                                    ORDER MODIFYING
                                                                  OPINION
TYSON S. SORCI,
                                                          NO CHANGE IN JUDGMENT
                 Defendant and Appellant;

SACRAMENTO COUNTY DEPARTMENT OF
CHILD SUPPORT SERVICES,

                 Intervener and Respondent.




THE COURT:
It is ordered that the opinion filed herein on October 30, 2017, and certified for
publication on November 27, 2017, be modified as follows:


On page 7, the last paragraph beginning with “The trial court’s determination that Father
bore the burden” is modified to read:




                                                1
              The trial court’s determination that Father bore the burden of
       proving that Italy is not a “state” under UIFSA is a question of law subject
       to de novo review.


On page 8, the citation to section 4951, subdivision (s)(2) following the second full
paragraph is modified to cite to section 4901, subdivision (s)(2). As modified this
citation reads:
       (§ 4901, subd. (s)(2); § 4956, subd. (a).)


On page 10 the sentence beginning with “To the contrary,” is modified to read:
       To the contrary, should a nonregistering party object to registration on the
       ground the order in question is not from a state recognized by UIFSA, it is
       incumbent upon that party to prove that is the case.


On page 15, on the 8th and 10th lines the word “carded” is modified to read “carried.”
As modified this quotation reads:
       “1. A judgement rendered by a foreign authority shall be recognized in
       Italy without requiring any further proceedings if: [¶] a) the authority
       rendering the judgement had jurisdiction pursuant to the criteria of
       jurisdiction in force under Italian law; [¶] b) the defendant was properly
       served with the document instituting the proceedings pursuant to the law in
       force in the place where the proceedings were carried out, and the
       fundamental rights of the defence were complied with; [¶] c) the parties
       proceeded to the merits pursuant to the law in force in the place where the
       proceedings were carried out, or default of appearance was pronounced in
       pursuance of that law; [¶] d) the judgement became final according to the
       law in force in the place where it was pronounced; [¶] e) the judgement

                                              2
       does not conflict with any other final judgement pronounced by an Italian
       court/authority; [¶] f) no proceedings are pending before an Italian court
       between the same parties and on the same object, which was initiated
       before the foreign proceedings; [¶] g) the provisions of the judgement do
       not conflict with the requirements of public policy (ordre public).”


There is no change in the judgment.


BY THE COURT:



  /s/
Raye, P. J.



  /s/
Blease, J.



  /s/
Duarte, J.




                                             3
Filed 10/30/17; Certified for Publication 11/27/17 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                    THIRD APPELLATE DISTRICT
                                                  (Sacramento)
                                                        ----




DANIELA CIMA-SORCI,                                                           C075774

                  Real Party in Interest,                             (Super. Ct. No. 13FS05640)

         v.

TYSON S. SORCI,

                  Defendant and Appellant;

SACRAMENTO COUNTY DEPARTMENT OF
CHILD SUPPORT SERVICES,

                  Intervener and Respondent.




         Tyson S. Sorci (Father) appeals from an order confirming the registration of an
Italian child and spousal support order pursuant to the Uniform Interstate Family Support




                                                          1
Act (UIFSA) (former Fam. Code, § 4900 et seq.).1 Under UIFSA, a support order of a
foreign country may be registered for enforcement in California if the foreign country
“has enacted a law or established procedures for issuance and enforcement of support
orders which are substantially similar to the procedures under [UIFSA].” (§ 4901,
subd. (s)(2); § 4951, subd. (a).)
       On appeal, Father contends that the trial court (1) “misallocated to Father the
burden of proving that Italy is not a state under UIFSA,” (2) “improperly deprived Father
of an evidentiary hearing to refute the notion that Italy is such a state,” (3) “erroneously
refused to render a statement of decision,” and (4) “erred as a matter of law in concluding
that Italy is a state under UIFSA.” We shall conclude that Father’s contentions lack merit
and will affirm the trial court’s order.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Father, a United States citizen, and Daniela Cima-Sorci (Mother), an Italian
citizen, met in Italy while Father was serving in the United States Air Force. They
married in Italy in September 2007, and their son was born in Italy in December 2007.
After Father’s deployment in Italy concluded, he returned to California to attend the
California Highway Patrol Academy, while Mother and the couple’s son remained in
Italy. In July 2009, Mother and the couple’s son moved to California to live with Father.




1       On January 1, 2016, while this case was pending on appeal, Senate Bill No. 646
(2015-2016 Reg. Sess.), which adopted the 2008 amendments to the UIFSA, took effect.
(Stats. 2015, ch. 493, § 5, eff. Jan. 1, 2016; see County of Los Angeles Child Support
Services Dept. v. Superior Court (2015) 243 Cal.App.4th 230, 237, fn. 1 (County of Los
Angeles Child Support Services Dept.).) The UIFSA is now codified at Family Code
section 5700.101 et seq. At all relevant times herein, California operated under the 1996
version of UIFSA, not the 2001 version, which the Legislature only conditionally
adopted. (See Knabe v. Brister (2007) 154 Cal.App.4th 1316, 1319, fn. 2; In re Marriage
of Haugh (2014) 225 Cal.App.4th 963, 968, fn. 2.) Further unspecified statutory
references are to former sections of the Family Code.

                                              2
In early November 2009, Mother moved back to Italy with the couple’s son and promptly
filed a petition for dissolution there.
       In February 2010, an Italian court issued temporary orders authorizing “the
spouses to live separately,” awarding custody of the couple’s son to Mother, and ordering
Father to pay €1,000 in monthly child support and €500 in monthly spousal support. The
spousal support was later reduced to €400 per month.2
       In May 2013, the Italian court granted the decree of separation, but denied
Mother’s request to assign responsibility for the breakdown in the marriage to Father.
The court awarded full custody of the couple’s son to Mother due to the high level of
“conflict between the spouses,” and granted Father summer and Christmas visitation and
regular phone contact. Based on Father’s net monthly income of €3,900, Mother’s net
monthly income of €1,300, and the fact that responsibility for the couple’s son fell
entirely on Mother, the court confirmed its prior order directing Father to pay €1,000 in
monthly child support and €400 in monthly spousal support.
       Meanwhile, in June 2010, at Mother’s request, the Sacramento County
Department of Child Support Services (Department) began enforcing the temporary
support order administratively. Sometime thereafter, Father objected to the
administrative enforcement of the order, and on October 3, 2013, the Department filed a
“Notice of Registration of Out-of-State Support Order” in the Sacramento County



2       The court also rejected Father’s claim that he was not properly served with
Mother’s petition for dissolution at his former mother-in-law’s address in Italy. It found
that service was proper under Italian law because he was served at the address listed for
him in the registry office for the municipality where he last lived in Italy, and it was
Father’s failure to update his address when he returned to California in 2008 that led to
his not receiving the petition. The court further found that if Mother had attempted to
serve Father at his California address and failed, “she would have encountered serious
difficulties and delays in protecting her own rights.” The court also determined that
Father had not suffered any prejudice because the initial orders were temporary and
revocable, and Father “promptly” challenged them on their merits.

                                             3
Superior Court. A copy of the Italian support order was attached to the notice in the
original Italian with an English translation. The notice advised Father that an out-of-state
support order had been registered with the court, and if he wanted “to contest the validity
or enforcement of the registered order, [he] must request a hearing within 25 days of the
date this notice was mailed . . . .”
       Father filed a timely “Request for Hearing Regarding Registration of Support
Order” and “request[ed] that service of the registration of support be vacated (canceled)
because” Italy is not a “state” as defined by UIFSA, and thus, the Department lacked
authority to enforce the order. In his accompanying points and authorities, Father
asserted that the Italian support order was not enforceable in California unless the
Department could show that Italy had enacted a law or established procedures for
issuance and enforcement of foreign support orders which are substantially similar to the
procedures under UIFSA. In a supplemental brief, Father outlined what he described as
“the vast differences between Italian support laws and the support laws in the State of
California.” He argued that Italy, unlike California, “has no . . . laws detailing formulas
and guidelines the courts are to follow in setting child support and spousal support,” there
is no presumption in Italy that “permanent spousal support in a marriage lasting less than
ten (10) years will only be payable for one-half (1/2) the length of the marriage,” and
there is no set age for child support to terminate.
       In its points and authorities in opposition, the Department argued that Father, as
the party contesting registration, had the burden of proving one of the seven defenses to
registration set forth in section 4956, subdivision (a), and that he had failed to meet his
burden. The Department also disputed Father’s assertion that Italy was not a “state”
under the UIFSA. The Department pointed to Italy’s accession to the International
Recovery of Child Support and Other Forms of Family Maintenance at the Hague
Conference and enactment of the Italian Private International Law Act as evidence Italy
had laws or procedures similar to UIFSA for issuance and enforcement of support orders.

                                              4
It also argued that Father’s “arguments regarding substantive differences in support laws
are inapposite” because “[t]he test to recognize a foreign jurisdiction as a ‘State’ under
UIFSA does not require a finding that the particular foreign jurisdiction’s family support
laws are substantially similar to California’s family support laws.” According to the
Department, the relevant test is whether the “ ‘foreign jurisdiction that has enacted a law
or established procedures for the issuance and enforcement of support orders which are
substantively similar to the procedures under [UIFSA].’ ” (Quoting § 4901, subd. (s)(2).)
       Following a hearing, the trial court determined that Father had not met his burden
in objecting to enforcement and confirmed the registration of the Italian support order.
The court denied Father’s subsequent request for a statement of decision, finding that a
statement of decision is not required for a ruling on a motion.
                                       DISCUSSION
       Father contends the trial court “erred in four separate ways,” each of which was
prejudicial. Father asserts that the trial court (1) “misallocated to Father the burden of
proving that Italy is not a state under UIFSA,” (2) “improperly deprived Father of an
evidentiary hearing to refute the notion that Italy is such a state,” (3) “erroneously refused
to render a statement of decision,” and (4) “erred as a matter of law in concluding that
Italy is a state under UIFSA.” Before we reach the merits of Father’s contentions, we
pause to set forth the purpose and relevant provisions of UIFSA.
       As adopted in California, UIFSA “ ‘governs . . . the procedures for establishing,
enforcing and modifying child support orders in cases in which more than one state is
involved.’ ” (County of Los Angeles Child Support Services Dept., supra, 243
Cal.App.4th at p. 237.) UIFSA defines “state” to include “a foreign jurisdiction that has
enacted a law or established procedures for issuance and enforcement of support orders
which are substantially similar to the procedures under [UIFSA].” (§ 4901, subd. (s)(2).)
       Under UIFSA, a support enforcement agency may enforce a support order “issued
by a tribunal of another state,” (§ 4946, subd. (a)) without first registering the order, upon

                                              5
receipt of two copies of the order, including a certified copy, a sworn or certified
statement “showing the amount of any arrearage,” and the name or other identifying
information regarding the obligor and obligee of the order. (§ 4951, subd. (a).) “If the
obligor contests the validity or administrative enforcement of the order, the support
enforcement agency shall register the order pursuant to [UIFSA].” (§ 4946, subd. (b).)
       Under UIFSA, “a ‘support order’ of another state may be registered in this state
‘for enforcement’ (§ 4950) by sending a ‘letter of transmittal to the tribunal requesting
registration and enforcement,’ two copies of the order to be registered, ‘[a] sworn
statement by the person requesting registration . . . showing the amount of any arrearage,’
and the name and other identifying information regarding the obligor and obligee of the
order. (§ 4951, subd. (a).)” (de Leon v. Jenkins (2006) 143 Cal.App.4th 118, 124 (de
Leon).) When a trial court receives a request for registration, it must cause the out-of-
state order to be filed as a foreign judgment, together with one copy of the documents and
information, regardless of their form. (§ 4951, subd. (b).) The order is registered when it
is filed in the registering tribunal (§ 4952, subd. (a)) and “is enforceable in the same
manner and is subject to the same procedures as an order issued by a tribunal of this
state.” (§ 4952, subd. (b).) “Except as otherwise provided in this article, a tribunal of
this state shall recognize and enforce, but may not modify, a registered order if the
issuing tribunal had jurisdiction.” (§ 4952, subd. (c).)
       “A nonregistering party seeking to contest the validity or enforcement of a
registered order . . . shall request a hearing within 20 days after notice of the registration.
The nonregistering party may seek to vacate the registration, to assert any defense to an
allegation of noncompliance with the registered order, or to contest the remedies being
sought or the amount of any alleged arrearages pursuant to Section 4956.” (§ 4955,
subd. (a).) “If the nonregistering party fails to contest the validity or enforcement of the
registered order, the order is confirmed by operation of law.” (§ 4955, subd. (b).)



                                               6
       Section 4956 provides in pertinent part: “A party contesting the validity or
enforcement of a registered order or seeking to vacate the registration has the burden of
proving one or more of the following defenses: [¶] (1) The issuing tribunal lacked
personal jurisdiction over the contesting party. [¶] (2) The order was obtained by fraud.
[¶] (3) The order has been vacated, suspended, or modified by a later order. [¶] (4) The
issuing tribunal has stayed the order pending appeal. [¶] (5) There is a defense under the
law of this state to the remedy sought. [¶] (6) Full or partial payment has been made. [¶]
(7) The statute of limitation under Section 4953 precludes enforcement of some or all of
the arrearages.” (§ 4956, subd. (a).) “If the contesting party does not establish a defense
under subdivision (a) to the validity or enforcement of the order, the registering tribunal
shall issue an order confirming the order.” (§ 4956, subd. (c).)
       “Confirmation of a registered order, whether by operation of law or after notice
and hearing, precludes further contest of the order with respect to any matter that could
have been asserted at the time of registration.” (§ 4957.)
       Having reviewed the procedures for enforcement of an out-of-state support order
in California, we turn to Father’s contentions concerning the trial court’s order
confirming registration of the Italian support order.
                                          I
        Father Had the Burden to Prove That Italy Is Not a “State” Under UIFSA
       Father first contends that the trial court “misallocated to Father the burden of
proving that Italy is not a state under UIFSA.” More specifically, Father claims that the
burden of proof belonged to the Department as the “moving party” seeking to register the
order. We disagree.
       The trial court’s determination that Father bore the burden of proving that Italy is a
“state” under UIFSA is a question of law subject to de novo review. (See
Conservatorship of John L. (2010) 48 Cal.4th 131, 142.)




                                             7
       Section 4956, subdivision (a) plainly states that “[a] party contesting the validity
or enforcement of a registered order or seeking to vacate the registration has the burden
of proving one or more” of the seven defenses to registration set forth therein. By
requesting a hearing regarding registration of the Italian support order, Father sought to
contest the enforcement of that order and vacate its registration. Father does not contend
otherwise. Rather, he asserts that section 4956 does not apply because “[t]he non-state
status of a foreign country” is not among the seven defenses listed in section 4956. We
disagree.
       Father objected to the registration of the Italian support order on the ground the
Department failed to show that Italy “ ‘has enacted a law or established procedures for
issuance and enforcement of support orders which are substantially similar to the
procedures under [UIFSA].’ ” (Quoting § 4901, subd. (s)(2).) Among the defenses listed
in section 4956 is the following: “There is a defense under the law of this state to the
remedy sought.” (§ 4956, subd. (a)(5).) We find that this defense can fairly be read to
encompass Father’s objection insofar as the remedy sought was registration and
enforcement of the Italian support order, and Father’s defense to that remedy was that
Italy is not a state.3 As the party contesting enforcement of the order and seeking to
vacate its registration, the burden was on Father to prove that Italy had not “enacted a law
or established procedures for issuance and enforcement of support orders which are
substantially similar to the procedures under [UIFSA].” (§ 4951, subd. (s)(2); § 4956,
subd. (a).)




3       Father appears to agree. In his reply brief, he acknowledges that “[r]aising a
challenge as to whether a foreign country meets the UIFSA’s definition of a reciprocating
state is . . . contesting the remedies sought by [the Department] (i.e., registration and
enforcement of the support order).”

                                              8
       Haker-Volkening v. Haker (N.C.Ct.App. 2001) 547 S.E.2d 127 (Haker), cited by
Father, does not hold otherwise. In that case the mother sought to have a Swiss support
order registered and enforced in North Carolina pursuant to UIFSA. (Haker at p. 129.)
The father filed a motion challenging the validity and enforcement of the registration.
(Ibid.) The trial court held the Swiss order “registered and enforced under UIFSA,” and
the father appealed, claiming the matter did not fall within the purview of UIFSA because
Switzerland was not a “ ‘state’ ” under UIFSA. (Haker, at pp. 129-130.) In reversing the
trial court’s order, the Court of Appeals of North Carolina found that “although the Swiss
order itself is arguably some evidence that legal procedures have been established in
Switzerland for the issuance and enforcement of support orders, there is no evidence in
the record documenting that such procedures are ‘substantially similar to the procedures
under [UIFSA].’ ” (Id. at p. 131.) While the court appears to have assumed that the
burden of producing such evidence was on the party seeking registration, that issue was
neither raised nor addressed in the decision. (Id. at pp. 130-131.) Thus, contrary to
Father’s assertion, the opinion is not authority for the proposition that the burden of proof
is on the party seeking registration to submit evidence that a foreign country is a state
under UIFSA. (Ginns v. Savage (1964) 61 Cal.2d 520, 524, fn. 2 [“[A]n opinion is not
authority for a proposition not therein considered.”].)
       We also reject Father’s contention that section 4951, subdivision (a), which
requires the party seeking registration to provide certain documents and information to
the trial court, “[i]mpli[es]” a burden on the party seeking registration “to show that the
order in question is one from a state recognized by UIFSA.” Subdivision (b) of that
section provides: “On receipt of a request for registration, the registering tribunal shall
cause the order to be filed as a foreign judgment.” (§ 4951, subd. (b), italics added.)
Moreover, pursuant to section 4952, “A support order . . . issued in another state is
registered when the order is filed in the registering tribunal of this state” and “is
enforceable in the same manner and is subject to the same procedures as an order issued

                                               9
by a tribunal in this state.” (§ 4952, subds. (a) & (b), italics added.) A nonregistering
party may seek to vacate the registration or contest the remedies being sought pursuant to
section 4956 (§ 4955, subd. (a)), but if he or she fails to do so in a timely manner, “the
order is confirmed by operation of law.” (§ 4955, subd. (b).) Thus, contrary to Father’s
assertion, neither section 4951 nor any other provision of UIFSA dealing with
registration, imposes a burden on the party seeking registration to prove at the filing stage
that the order in question “is one from a state recognized by UIFSA.” To the contrary,
should a nonregistering party object to registration on the ground the order is question is
not from a state recognized by UIFSA, it is incumbent upon that party to prove that is the
case. (§ 4956, subd. (a); de Leon, supra, 143 Cal.App.4th at p. 126.)
       Finally, contrary to Father’s assertion, de Leon, supra, 143 Cal.App.4th 118, does
not stand for the proposition that objections to registration can be made on grounds other
than the defenses set forth in section 4956. In that case, the San Diego County
Department of Child Support Services registered a New Mexico support order directing
the father to pay child support to the mother in San Diego County Superior Court. (de
Leon, at p. 122.) An accompanying “ Registration Statement’ ” listed zero dollars of
arrears. (Ibid.) Neither the mother nor the father challenged the registration of the order
or the accompanying statement, and the registration and statement were confirmed by
operation of law. (Ibid.) Thereafter, the trial court adjudicated the amount of arrears
owed under the order, including those incurred prior to registration, and determined that
the father owed over $3,000 in child support to the mother. (Ibid.) The father appealed,
claiming that sections 4954, 4955, and 4957, which together provide that the failure to
contest the validity or enforcement of the registered order in a timely manner precludes
further contest of that order with respect to any matter that could have been asserted,
precluded the mother from objecting to an understatement of arrears after confirmation.
(de Leon, at pp. 123, 126.) The Court of Appeal held that the mother was not precluded
from objecting to the understatement of arrears after confirmation because it “is not a

                                             10
matter that [she] ‘could have . . . asserted at the time of registration’ (§ 4957).” (Id. at p.
126.) The court reasoned that the seven defenses set forth in section 4956 “are the only
permitted objections to registration [citations], and none can fairly be read to encompass
an objection that the amount of arrears listed on a registration statement is understated.”
(de Leon, at p. 126, italics omitted.)
       Unlike the parties in de Leon, in this case Father did object to registration of the
order, and following a hearing on his objection, the registration was confirmed. More
importantly, as previously discussed, Father’s objection came within one of the seven
defenses to registration permitted under section 4956, subdivision (a), and thus, was a
matter that Father could have, and indeed did, assert at the time of registration.
       For all the foregoing reasons, the trial court properly concluded that the burden
was on Father to prove Italy is not a “state” under UIFSA.
                                             II
              Father Failed to Prove That Italy Is Not a “State” Under UIFSA
       Assuming we conclude, as we have, that the burden was on Father to prove that
Italy is not a “state” under UIFSA, Father contends that the trial court “nonetheless
reached an erroneous conclusion” because “Italy clearly is not a state under UIFSA as a
matter of law.” We are not persuaded.
       As a preliminary matter, Father claims the trial court “erred as a matter of law in
concluding that Italy is a state under UIFSA.” The trial court, however, did not so
conclude. Rather, it concluded that Father failed to meet his burden of proving that Italy
is not a “state” under UIFSA. As we shall explain, the trial court was correct.
       In support of his contention that Italy is not a “state” under UIFSA as a matter of
law, Father cites to Rains v. Departnment of Soc. and Health Servs. (Wash.App. 1999)
989 P.2d 558 (Rains), which held that the Washington Division of Child Support (DCS)
“had no authority to proceed administratively and enforce the support obligation here
because this obligation had been established under Italian law and not by the law of


                                              11
another ‘state.’ ” (Id. at p. 562, italics added.) In that case, “[n]either DCS nor Ms. Rains
sought enforcement under the UIFSA. Instead, they sought to enforce the Italian support
order administratively under RCW 74.20, RCW 74.20A, and WAC 388-14.” (Id. at p.
561.) “RCW 74.20.040(2) provides that the secretary of DCS ‘may . . . take appropriate
action to establish or enforce support obligations against the parent or other persons
owing a duty to pay moneys.’ Definitions for terms used in RCW 74.20 and RCW
74.20A are contained in RCW 74.20A.020. A ‘support obligation’ is defined as ‘the
obligation to provide for the necessary care, support, and maintenance, including medical
expenses, of a dependent child or other person as required by statutes and the common
law of this or another state.’ RCW 74.20A.020(4) (emphasis added). The term ‘state’ is
defined as ‘any state or political subdivision, territory, or possession of the United States,
the District of Columbia, and the Commonwealth of Puerto Rico.’ RCW
74.20A.020(11).” (Id. at pp. 561-562.) Significantly, the definition of “state” applied by
the court in Rains differs significantly from UIFSA’s definition. The definition applied
in Rains is limited to “ ‘any state or political subdivision, territory, or possession of the
United States, the District of Columbia, and the Commonwealth of Puerto Rico,’ ” (id. at
p. 562) whereas UIFSA’s definition includes “a foreign jurisdiction that has enacted a
law or established procedures for issuance and enforcement of support orders which are
substantially similar to the procedures under this chapter.” (§ 4901, subd. (s)(2).)4 Thus,
even if it had been shown in Rains that Italy had enacted a law or established procedures
for issuance and enforcement of support orders that are substantially similar to the




4      Under UIFSA, the term “state” means “a state of the United States, District of
Columbia, Puerto Rico, the United Virgin Islands, or any territory or insular possession
subject to the jurisdiction of the United States,” and also includes “[a]n Indian tribe,” and
“a foreign jurisdiction that has enacted a law or established procedures for issuance and
enforcement of support orders which are substantially similar to the procedures under this
chapter.” (§ 4901, subd. (s).)

                                              12
procedures under UIFSA, it would have made no difference. Accordingly, Rains holding
that Italy is not a “state” as that term is defined in an unrelated and dissimilar Washington
statute is of no assistance here.
       Father also reasserts his claim that Italy is not a state under UIFSA because its
“support laws and procedures drastically differ from those in California in significant
ways.” In support of his assertion, Father claims that unlike California, “Italy has no
[specified support] guidelines” and lacks a presumption that “spousal support for a short-
term marriage . . . may last only one-half as long as the marriage itself . . . .” The
Department responds that Father’s comparison of “Italy’s and California’s substantive
support laws” is not germane to the issue of whether Italy is a “state,” arguing that
“UIFSA only requires that the laws and procedures of a foreign country allow for the
enforcement of California support orders independent of a reciprocity agreement.” We
agree with the Department.
       The definition of “state” set forth in section 4901, subdivision (s) makes plain that
the focus is on the foreign jurisdiction’s laws and procedures “for issuance and
enforcement of support orders,” as distinguished from its laws and procedures related to
the calculation of support. (§ 4901, subd. (s)(2), italics added.) This view is confirmed
by the official comment to UIFSA in connection with the parallel provision of UIFSA,
section 102, subsection 21 (9 Pt. IB West’s U. Laws Ann. (2001) U. Interstate Family
Support Act, § 102, p. 177). (In re Marriage of Crosby & Grooms (2004) 116
Cal.App.4th 201, 206, fn. 3 [“it is well established that comments of commissioners
regarding uniform state laws ‘are part of the legislative history and may be considered
when the meaning of a statute is uncertain’ ”].) The 2001 comment on UIFSA states in
pertinent part, “The 1996 amendment to Subsection (21) clarified the position that
UIFSA . . . does not waive reciprocity in the international context. A major amendment
to the text of Subsection (21) was made in 2001 to make clear that a foreign country or
political subdivision is defined as a ‘State’ under the Act in three situations. First, a

                                              13
declaration by the U.S. State Department that a foreign jurisdiction is a reciprocating
country or political subdivision is controlling for all states. Second, in the absence of
such a declaration, each of the several states can make an arrangement with a foreign
country or political subdivision for reciprocal enforcement of child support. Finally, a
finding may be made that a foreign jurisdiction has a law or procedure substantially
similar to UIFSA. That is, a tribunal may consider whether the foreign jurisdiction also
has laws and procedures that allow for a U.S. order to be recognized in that foreign
jurisdiction independent of a formal reciprocity agreement.” (29F Pt. 2 West’s Ann.
Fam. Code (2013 ed.) foll. § 4901, p. 19, italics added.)
       We construe the “substantially similar” language in section 4901, subdivision
(s)(2) to mean that a foreign country may be deemed a state within the meaning of
UIFSA if the foreign country has laws and procedures that allow for recognition and
enforcement of a California child support order, which need not be identical to
California’s laws and procedures under UIFSA. Whether Italy has specified support
guidelines or a presumption limiting spousal support for short-term marriages is unrelated
to a determination of whether Italy has laws and procedures that allow for recognition
and enforcement of a California child support order.5 Accordingly, Father’s claims
related thereto, even if true, fail to establish that Italy is not a state under UIFSA.




5      To the extent Father contends otherwise by asserting that “. . . UIFSA itself
mandates consideration of California guidelines,” he is incorrect. Section 4953,
subdivision (a), expressly provides that “[t]he law of the issuing state governs the nature,
extent, amount, and duration of current payments and other obligations of support and the
payments of arrearages under the order.” (Italics added.) It is undisputed that Italy
issued the support order in question, and thus, Italian, not California, law governs both
the amount and duration of current payments and other obligations of support. Section
4917, cited by Father, provides that “[e]xcept as otherwise provided by this chapter, a
responding tribunal of this state . . . [¶] . . . [¶] [s]hall determine the duty of support and
the amount payable in accordance with the law and support guidelines of this state.”

                                               14
       Father also asserts, based on “inform[ation] and belie[f]” that “Italy assumes broad
jurisdiction over support orders and seemingly has no respect for support orders issued by
another country if, as here, one of the parents is an Italian citizen, the child is an Italian
citizen, or the child resides in Italy.” In support of his assertion, Father cites to “Italy’s
Article 37 of Statute 218/95,” which is part of the amended Italian Private International
Law Act of May 31, 1995, no. 218, which took effect on September 1, 1995. (Law
Reforming the Italian System of Private International Law (1996) 35 I.L.M. 760, 773.)
Article 37, cited by Father, provides: “1. Italian courts shall have jurisdiction over
filiation and personal relations between parents and child, as well as in the cases provided
for by Articles 3 and 9, respectively, whenever either the parent or the child is an Italian
national or resides in Italy.” (Id. at p. 773.) Article 37, says nothing about the
recognition or enforcement of foreign support orders. However, Article 64, cited by the
Department, provides: “1. A judgement rendered by a foreign authority shall be
recognized in Italy without requiring any further proceedings if: [¶] a) the authority
rendering the judgement had jurisdiction pursuant to the criteria of jurisdiction in force
under Italian law; [¶] b) the defendant was properly served with the document instituting
the proceedings pursuant to the law in force in the place where the proceedings were
carded out, and the fundamental rights of the defence were complied with; [¶] c) the
parties proceeded to the merits pursuant to the law in force in the place where the
proceedings were carded out, or default of appearance was pronounced in pursuance of
that law; [¶] d) the judgement became final according to the law in force in the place
where it was pronounced; [¶] e) the judgement does not conflict with any other final
judgement pronounced by an Italian court/authority; [¶] f) no proceedings are pending
before an Italian court between the same parties and on the same object, which was
initiated before the foreign proceedings; [¶] g) the provisions of the judgement do not
conflict with the requirements of public policy (ordre public).” (Id. at pp. 779-780.)
Thus, contrary to Father’s assertion, Italy does appear to respect support orders issued by

                                               15
another country in cases where, as here, one of the parents is an Italian citizen, the child
is an Italian citizen, or the child resides in Italy.
       Finally, Father points to the Italian court’s finding that he was properly served
with the petition for dissolution at his former mother-in-law’s house as evidence Italy has
failed to enact adequate “procedural safeguards” regarding child and spousal support.
The Italian court, however, found that Father was properly served at his most recent
address listed in the registry office of the municipality where he lived in Italy. In doing
so, the court noted that although Father had moved to the United States in 2008, he failed
to update his address until 2011. Moreover, as the Department aptly notes, in California,
persons providing the Department of Motor Vehicles with a mailing address consent to
service at that address. (Veh. Code, § 1808.21; see also Agricola ABC, S.A. de C.V. v.
Chiquita Fresh N. Am., LLC (S.D.Cal. Nov. 19, 2010, 10cv772-IEG(NLS)) 2010
U.S.Dist. Lexis 123728, *15.) The Italian court’s ruling that Father was properly served
at his former mother-in-law’s home does not support a finding that Italy lacked “a law or
established procedures for issuance and enforcement of support orders which are
substantially similar to the procedures under [UIFSA].” (§ 4901, subd. (s)(2).)
       For all the foregoing reasons, we find that the trial court properly concluded that
Father failed to prove that Italy is not a “state” under UIFSA.6



6       In his reply brief, Father argues for the first time that enforcement of the Italian
support order contravenes the public policy of this state by “permanently placing a barrier
the size of the Atlantic Ocean between a young boy and his loving dad by eliminating the
father’s financial ability to traverse that distance to develop and maintain the vital parent-
child relationship.” This argument was not raised in Father’s objection to the registration
of the support order or his supplemental brief regarding the differences between Italian
and California law support laws. “Ordinarily, we do not consider arguments raised for
the first time in a reply brief.” (People v. Mickel (2016) 2 Cal.5th 181, 197.) And
Father’s argument fails to persuade us on the merits. Significantly, Father offers no
explanation as to how the support order prevents him from visiting his son other than to
claim that the amount of support ordered amounts to approximately one-half of his net

                                                16
                                         III
The Record Does Not Support Father’s Claim That He Was Denied an Opportunity to Put
                                    on Evidence
       Father next claims that he was denied “a proper opportunity to put on evidence to
counter the notion that Italy is a state” under UIFSA. According to Father, “[t]he record
reflects that Father made the Superior Court aware of his desire for an evidentiary hearing
. . . .” In support of his assertion, he cites to his proposed findings and order after
hearing, which was submitted to the court on December 18, 2013, 16 days after the
hearing. Father’s proposed findings and order stated in pertinent part: “This court denies
[Father’s] request for an evidentiary hearing to attempt to meet his burden of proving that
Italy has not enacted a law or established procedures for issuance and enforcement of
support orders which are substantially similar to the [UIFSA].” The Department objected
to Father’s proposed findings and order on several grounds, including that it “does not
accurately reflect the court’s order,” and submitted its own proposed findings and order.
The trial court adopted the Department’s proposed findings and order, which made no
mention of any request for an evidentiary hearing.
       Father’s proposed findings and order, which was submitted 16 days after the
hearing and was rejected by the trial court, is not evidence that Father requested an
evidentiary hearing or that the trial court was aware his “desire” for such a hearing.
Having reviewed the record, we find no support for Father’s claim that he was denied an
opportunity to put on evidence that Italy is not a state under the UIFSA. To the contrary,



earnings. Father’s claim is not supported in the record. The Italian court confirmed its
prior order directing Father to pay €1,000 in monthly child support and €400 in monthly
spousal support based, in part, on Father’s net monthly income of €3,900. Based on that
figure roughly 36 percent of Father’s net income goes toward support, leaving Father
with €2,500 or $2,935.5. (Bloomberg, Markets (Oct. 23, 2017)
 [as of Oct. 23, 2017].) Absent
additional explanation or evidence, we are unable to assess the support order’s impact on
Father’s ability to visit his son.

                                              17
the record reflects that Father’s position in the trial court was that the burden was on the
Department to show that Italy was a state, and that he did not have to prove a thing.
        In sum, there is no evidence to support Father’s claim that he requested an
evidentiary hearing, much less that any such request was denied. Accordingly, Father’s
claim that he was denied “a proper opportunity to put on evidence to counter the notion
that Italy is a state” fails.
                                             IV
                          A Statement of Decision Was Not Required
        Finally, Father contends that the trial court “erroneously refused to render a
statement of decision” in this case. As we shall explain, Father failed to make a timely
request for a statement of decision, and thus, none was required.
        “Upon a party’s timely and proper request, [Code of Civil Procedure] section 632
requires a trial court to issue a statement of decision following ‘the trial of a question of
fact by the court.’ ” (Acquire II, Ltd. v. Colton Real Estate Group (2013) 213
Cal.App.4th 959, 970.) The request must be made within 10 days after the court
announces a tentative decision, unless the trial is concluded within one calendar day or in
less than eight hours over more than one day, in which case the request “must be made
prior to the submission of the matter for decision.” (Code of Civ. Proc., § 632.)
        In this case, the hearing was concluded within one day, and thus, a request for a
statement of decision had to be made on or before December 2, 2013, when the matter
was submitted for decision. Father, however, waited 16 days, until December 18, 2013,
to make his request. Because the request was untimely, a statement of decision was not
required.




                                              18
                                      DISPOSITION
        The order confirming registration and enforcement of the Italian support order is
affirmed. Father shall bear the costs on appeal. (Cal. Rules of Court, rule 8.278 (a)(1) &
(2).)



                                                    /s/
                                                  Blease, J.


We concur:



  /s/
Raye, P. J.



  /s/
Duarte, J.




                                             19
Filed 11/27/17
                               CERTIFIED FOR PUBLICATION




             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                           (Sacramento)
                                               ----


DANIELA CIMA-SORCI,                                                C075774

                 Real Party in Interest,                   (Super. Ct. No. 13FS05640)

        v.                                                  ORDER CERTIFYING
                                                              OPINION FOR
TYSON S. SORCI,                                               PUBLICATION

                 Defendant and Appellant;                 NO CHANGE IN JUDGMENT

SACRAMENTO COUNTY DEPARTMENT OF
CHILD SUPPORT SERVICES,

                 Intervener and Respondent.



     APPEAL from a judgment of the Superior Court of Sacramento County, Scott P.
Harman, Commissioner. Affirmed.

       Bartholomew & Wasznicky, Craig C. Weaver; weintraub tobin chediak coleman
grodin, and Brendan J. Begley, for Defendant and Appellant.

      Kamala D. Harris, Attorney General, Julie Weng-Gutierrez, Senior Assistant
Attorney General, Linda M. Gonzalez, Supervising Deputy Attorney General, and
Ricardo Enriquez, Deputy Attorney General, for Intervener and Respondent.

        No appearance for Real Party in Interest.




                                                1
THE COURT:
       The opinion in the above-entitled matter filed on October 30, 2017, was not
certified for publication in the Official Reports. For good cause it now appears that the
opinion should be published in the Official Reports and it is so ordered.


BY THE COURT:



  /s/
Raye, P. J.



  /s/
Blease, J.



  /s/
Duarte, J.




                                             2